Citation Nr: 1102368	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a left knee disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for residuals of Lyme disease.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a stomach disorder.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for an eye disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for Lyme disease.  

7.  Entitlement to service connection for an eye disorder.  

8  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for arthritis of the hips.

10.  Entitlement to service connection for arthritis of the 
spine.

11.  Entitlement to an increased rating for a slight tear of the 
right lateral meniscus, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case has previously come before the Board.  In July 2009, a 
requested VHA opinion was incorporated into the record.  In 
December 2009, the matters were remanded for additional 
development.  The case has been returned to the Board for further 
appellate review. 

The Veteran testified before the undersigned Veterans Law Judge 
at a February 2009 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for a left knee 
disorder, an eye disorder, arthritis of the hips, arthritis of 
the spine, hypertension, as well as whether new and material 
evidence has been presented sufficient to reopen the claim of 
entitlement to service connection for a stomach disorder, along 
with entitlement to a compensable evaluation for a slight tear of 
the right lateral meniscus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for Lyme disease, a stomach disorder, and 
an eye disorder, as well as the application to reopen the claim 
of entitlement to service connection for a left knee disorder, 
was denied by the AOJ in a March 2003 rating decision.  The 
Veteran did not appeal and that decision is final.

2.  The evidence added to the record since the March 2003 rating 
decision pertaining to Lyme disease, an eye disorder, and a left 
knee disorder, is relevant and probative.  

3.  There is competent and probative evidence tending to 
establish Lyme disease was incurred in service.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied service 
connection for Lyme disease and an eye disorder, and denied 
reopening the claim of entitlement to service connection for a 
left knee disorder is final.  Evidence submitted since that 
decision is new and material and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).

2.  Lyme disease was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Board notes that Veteran 
was provided VCAA notice in June 2005, July 2005, and February 
2010.  Regardless, the Veteran's claims are being reopened and/or 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Analysis

Service connection for residuals of Lyme disease, a stomach 
disorder, and an eye disorder was previously addressed and denied 
by the AOJ in March 2003, as was the application to reopen a 
claim of service connection for a left knee disorder.  At the 
time of the prior decision, the record included the service 
treatment records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for Lyme disease, a stomach disorder, and an eye 
disorder was denied, and the claim of service connection for a 
left knee disorder was not reopened.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in March 2003, the AOJ 
determined that there was no clinical diagnosis of Lyme disease 
or of an eye disorder, that a stomach disorder was not shown in 
service, and that new and material evidence had not been 
submitted in regard to the left knee, noting the additional 
evidence was cumulative and redundant of the evidence at the time 
of the June 1994 rating decision in which service connection for 
a left knee was denied based on no objective findings shown.  
Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for Lyme disease, an 
eye disorder, and a left knee disorder.  

The evidence submitted since the prior final denial in March 2003 
is new and material.  The Board notes that the July 2009 VHA 
opinion states that is it more than likely that the Veteran 
suffered from the most common manifestation of Lyme disease - 
erythema migrans, during service, a May 2005 VA treatment record 
notes glaucoma, and the October 2005 VA examination report notes 
x-ray examination of the knees showed mild degenerative changes.  
The evidence cures an evidentiary defect and is relevant and 
probative.  

The Board finds that additional evidence submitted is new and 
material.  Therefore, the claims of entitlement to service 
connection for Lyme disease, an eye disorder, and a left knee 
disorder are reopened.  

II.  Service Connection

Criteria

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may also be granted for arthritis and cardiovascular-
renal disease, to include hypertension, when manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for Lyme 
disease.  Having reviewed the evidence, a finding in favor of 
service connection is supportable.  

Initially, the Board notes that there has been substantial 
compliance with the December 2009 remand.  The identified 
additional notice was provided to the Veteran, additional VA 
treatment records have been associated with the claims file, and 
the AOJ readjudicated the claims.  Thus, the Board is able to 
proceed with a determination.  

In addition, the Board notes that there has been no assertion of 
combat in association with the claim.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  

The July 2009 VHA opinion states that is it more than likely that 
the Veteran suffered from Lyme disease during service, and while 
it was noted that the negative Lyme test made any chronic 
sequallae of Lyme disease very unlikely, and an October 2005 VA 
examination report notes no current residuals of Lyme's disease, 
a June 2000 private record notes a history of Lyme disease, 
stable, and a private medical opinion, dated in August 2005, 
notes a working diagnosis of joint pain due to a continued immune 
reaction from the Veteran's remote treatment for Lyme disease.  

The Veteran is competent to report his symptoms, to include pain, 
and while his lay opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability, in this case, there is also competent medical 
evidence of in-service incurrence of Lyme disease, as well as of 
an association between relevant complaints/symptoms, and in 
resolving all doubt in the Veteran's favor, a finding of service 
connection is supportable.  The Board notes that the degree of 
impairment, if any, is for consideration in association with the 
evaluation assigned following the implementation of the grant 
herein of service connection.

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder is granted.  

The application to reopen the claim of entitlement to service 
connection for Lyme disease is granted.  

The application to reopen the claim of entitlement to service 
connection for an eye disorder is granted.  

Service connection for Lyme disease is granted.


REMAND

The Veteran asserts entitlement to service connection for a left 
knee disorder, an eye disorder, arthritis in the spine, arthritis 
in the hips, and hypertension.  In addition, he has applied to 
reopen the claim of entitlement to service connection for a 
stomach disorder, and is seeking a higher rating for a service-
connected right meniscus tear.  Having reviewed the evidence, the 
Board finds that additional evidence is necessary for a 
determination in regard to the issues on appeal.  

First, in regard to reopening the claim of entitlement to service 
connection for a stomach disorder, a December 2007 VA treatment 
record notes "Crohn'[s] need records."  The AOJ should attempt 
to identify the records referenced and obtain any records in that 
regard that have not been associated with the claims file.  

Service treatment records, dated in June 1992 and July 1992, 
reflect complaints of bilateral knee pain and assessments 
included retropatellar pain syndrome with strain of the lateral 
collateral ligaments, and x-ray examination of the left knee was 
noted to show a "loose body popliteal."  In August 1992, the 
assessments were bilateral hamstring tightness, pattellafemoral 
joint dysfunction, and illiotibial band tightness.  The Board 
notes that service treatment records, to include records dated in 
August 1993, reflect a back injury and a neck sprain.  In 
addition, a January 1994 service treatment record reflects an 
assessment of glaucoma.  

The October 2005 VA examination report notes x-ray examination of 
the knees showed mild degenerative changes, and a May 2005 VA 
treatment record reflects glaucoma.  The Board notes that while 
the July 2009 VHA opinion notes no residual disability due to 
Lyme disease, to include arthritis, early 'glaucoma' and 
'occular' hypertension, an opinion in regard to direct service 
connection has not been obtained.  VA has an obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he or she might be awarded service connection 
for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 
1269-71 (Fed. Cir. 2000).  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board finds that the VA examination reports 
and opinions, to the extent accomplished, to be inadequate for a 
determination in regard to the matters on appeal, and in regard 
to the claims for which an examination has not been accomplished, 
there is insufficient evidence upon which to base a 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, an opinion should be obtained, stated in the 
positive or negative in the specific terms noted in paragraph 
number 2 below, in regard to whether a left knee disorder, to 
include arthritis, an eye disorder, arthritis of the hips, 
arthritis of the spine, or hypertension was shown during service 
or within the initial post year after separation, or is 
etiologically related to in-service disease or injury, or 
otherwise related to service.  

In addition, the Board notes that while remand is not required 
due to the mere passage of time when an otherwise adequate 
examination has been accomplished, in this case, the Veteran 
asserts that the degree of impairment due to the service-
connected tear of the right lateral meniscus is worse.  Thus, an 
opinion should be obtained in regard to the current degree of 
impairment due to the service-connected right knee meniscus tear.  

The Board notes that the Veteran's right lateral meniscus tear 
has been assigned a 0 percent rating under Diagnostic Code 5257 
pertaining to recurrent subluxation or lateral instability.  The 
Board further notes that separate ratings may be assigned for 
instability of a knee (Diagnostic Code 5257) and for arthritis 
with limitation of motion of a knee (Diagnostic Codes 5003-5010).  
In addition, separate ratings may be assigned under Diagnostic 
Code 5260 (leg limitation of flexion) and Diagnostic Code 5261 
(leg limitation of extension) for disability of the same knee 
joint.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unobtained VA 
treatment records related to Crohn's disease.  
All records obtained should be associated 
with the claims file.  

2.  The AOJ should schedule the Veteran for 
VA examination(s) to determine the 
nature/existence and/or etiology of a left 
knee disorder, to include arthritis, an eye 
disorder, arthritis of the hips, arthritis of 
the spine, and hypertension.  The claims file 
must be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner(s) provide an opinion in terms 
of whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent) or less likely than not (i.e., 
probability less than 50 percent) that a left 
knee disorder, to include arthritis, or any 
eye disorder, arthritis of the hips, 
arthritis of the spine, or hypertension was 
shown during service or within the initial 
post-service year, or is otherwise related, 
in whole or in part, to service, or is 
proximately due to or been chronically 
worsened by service connected disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

3.  The AOJ should schedule the Veteran for 
VA orthopedic examination to determine the 
degree of impairment due to the service-
connected tear of the right lateral meniscus.  
The claims file must be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that range of motion testing be 
performed with a goniometer and that an 
opinion be provided as to whether there is 
any additional functional loss to pain, 
fatigue, weakness, or incoordination, and the 
degree of any identified recurrent 
subluxation or lateral instability in terms 
of mild, moderate, or severe, and whether as 
a result of the Veteran's service-connected 
disabilities the Veteran is unable to obtain 
or maintain substantially gainful employment.  
If any increase in the degree of impairment 
is identified during the relevant period, the 
date of the increase(s) should be reported, 
to the extent possible.  A complete rationale 
should accompany any opinion provided.  

4.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


